DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 17-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottschalk (DE 4411826 C1; see machine translation).
Regarding claims 1-8, 11, 17-18, and 21-22, the claimed preamble “for picking a garment having a first side and a second side and fitting the garment on a pallet having a front and a back such that the first side and the second side of the garment are on the front and the back sides respectively of the pallet” merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble as recited is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02 and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).
With regards to claims 1, 18, and 21, Gottschalk teaches (an) apparatus for picking a garment having a first side and a second side and fitting the garment on a pallet having a front 
a picking arm (“freeze gripper”; FIG. 1) configured to approach the garment (it is noted that the freeze gripper is capable of being used with a garment made from textile/fabric material; [0020]) and then withdraw towards the pallet ([0020]); 
at least one adherence location (at 8; FIG. 1) on said picking arm, the adherence location being smaller than the first side (FIG. 1 shows 8 is smaller than the material 7), the adherence location for contacting the garment at a contact location on an outer facing surface of the first side of the garment and causing adherence of the garment, at the contact location, to the adherence location, thereby causing said picking arm to pull said first side over said pallet, wherein said uncontacted second side slides under said first side onto said back side of said pallet (see FIG. 1, the contact is only on one side of 7).  
With regards to claim 2, Gottschalk discloses (the) apparatus according to claim 1, wherein said adherence location is a chill point, the chill point when contacting the contact location causing liquid on said garment at said contact location to freeze and thus to adhere to said adherence location ([0016]).  
With regards to claim 3, Gottschalk discloses (the) apparatus according to claim 2, wherein said picking arm further comprises at least one liquid outlet (2) for dispensing liquid onto said contact location prior to contact with said adherence location to provide said contact location with liquid for freezing by said chill point ([0016]).  
With regards to claim 4, Gottschalk discloses (the) apparatus according to claim 3, wherein said liquid outlet comprises a hollow needle dripper (nozzle/ atomizer 2) for accurately dispensing said liquid onto said contact location ([0016]; FIG. 1).  
With regards to claim 5, Gottschalk discloses (the) apparatus according to claim 4, wherein said liquid is water ([0009]).  
With regards to claim 6, Gottschalk discloses (the) apparatus according to claim 5, wherein said liquid is water with at least one added ingredient to increase viscosity and/or modify surface tension garments (it is noted that the liquid is a medium usable with the apparatus as claimed and not a structural part of the apparatus, thus, the liquid is not considered to be a part of the apparatus as claimed.  Since Gottschalk teaches the structural components of the apparatus as claimed, Gottschalk is capable of using the picking arm with the liquid as claimed).  
With regards to claim 7, Gottschalk discloses (the) apparatus according to claim 6 wherein said added ingredient comprises polyethylene glycol or ethylene glycol (it is noted that the liquid is a medium usable with the apparatus as claimed and not a structural part of the apparatus, thus, the liquid is not considered to be a part of the apparatus as claimed.  Since Gottschalk teaches the structural components of the apparatus as claimed, Gottschalk is capable of using the picking arm with the liquid as claimed). 
With regards to claim 8, Gottschalk discloses (the) apparatus according to claim 2, further comprising a chiller (Peltier element) for cooling said chill point ([0020]).  
With regards to claim 11, Gottschalk discloses (the) apparatus according to claim 2, wherein said chill point is kept at or below minus 6 degrees Celsius and/or below minus 15 degrees Celsius ([0016]) and/or at or below minus 20 degrees Celsius.  
With regards to claim 17, Gottschalk discloses (the) according to claim 1, wherein the garment is a top garment in a stack of garments (it is noted that the garment is a medium usable with the apparatus as claimed and not a structural part of the apparatus, thus, the garment is not considered to be a part of the apparatus as claimed.  Since Gottschalk teaches the structural components of the apparatus as claimed, Gottschalk is capable of picking the garment in a stack as claimed).  
With regards to claim 22, Gottschalk discloses (the) apparatus of claim 21, wherein the picking arm is configured to place the item on a pallet (it is noted that the picking arm of Gottschalk is capable of performing the intended function as claimed).

Claims 1, 8-10, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoehne et al. (US Patent 4,968,018; hereinafter Hoehne).
Regarding claims 1, 8-10, and 19-20, the claimed preamble “for picking a garment having a first side and a second side and fitting the garment on a pallet having a front and a back such that the first side and the second side of the garment are on the front and the back sides respectively of the pallet” merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble as recited is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02 and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).
With regards to claim 1, Hoehne teaches (an) apparatus for picking a garment having a first side and a second side and fitting the garment on a pallet having a front and a back such that the first side and the second side of the garment are on the front and the back sides respectively of the pallet, the apparatus comprising: 
a picking arm (gripping plate 1; FIG. 1) configured to approach the garment (it is noted that the freeze gripper is capable of being used with a garment made from textile/fabric material; abstract) and then withdraw towards the pallet (FIG. 1-2); 
at least one adherence location (at 2; FIG. 2) on said picking arm, the adherence location being smaller than the first side (FIG. 1 shows surface of 2 is smaller than the material 7), the adherence location for contacting the garment at a contact location on an outer facing surface of the first side of the garment and causing adherence of the garment, at the contact location, to the adherence location, thereby causing said picking arm to pull said first side over said pallet, (see FIG. 1, the contact is only on one side of substrate W).  
With regards to claim 8, Hoehne discloses (the) apparatus according to claim 2, further comprising a chiller (refrigerant supply means) for cooling said chill point (col. 2, lines 13-32).  
With regards to claim 9, Hoehne discloses (the) apparatus according to claim 8, wherein said chiller (refrigerant supply means) is mounted separately from said picking arm (1) and is connected via a flexible pipe (29) to said chill point, the chiller providing coolant to travel down said pipe and to evaporate in the vicinity of said chill point (col. 3, lines 49-57).  
With regards to claim 10, Hoehne discloses (the) apparatus according to claim 2, wherein said chill point is kept below zero degrees Celsius or below a freezing point of said liquid (col. 5, lines 20-30).  
With regards to claim 19, Hoehne discloses (an) apparatus for providing chilling to mobile chill points (FIG. 1), the apparatus comprising: 
a chiller unit (refrigerant supply means) configured to provide liquid coolant (refrigerant; col. 2, lines 13-32); and 
at least one flexible tube (29) carrying the liquid coolant to the vicinity of the mobile chill points (gripping plate 1) to evaporate the coolant in the vicinity of the chill points (col. 3, lines 49-57), thereby to chill the chill points, the tube having a first end fixed to the chiller unit and a second end in the vicinity of the mobile chill points (FIG. 1 and 3).  
With regards to claim 20, Hoehne discloses (the) apparatus according to claim 19, wherein the chill points are at below minus six degrees Celsius or below minus fifteen degrees Celsius (col. 5, lines 20-30).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk (DE 4411826 C1; see machine translation).
With regards to claim 12, Gottschalk teaches (the) apparatus according to claim 2.  However, Gottschalk is silent regarding the apparatus comprising at least two chill points and/or three chill points.  
It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed when the picking arm is duplicated such that there are two attachment locations on the surface of the garment.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to duplicate the picking arm as taught by Gottschalk with reasonable expectation of picking up objects as originally intended.  Thus, the duplication of the picking arm of Gottschalk would result in having additional chill point at each respective picking arm.
With regards to claim 13, Gottschalk teaches (the) apparatus according to claim 12, wherein each chill point (at 8) is associated with a separate liquid outlet (FIG. 1).  
With regards to claim 15, Gottschalk teaches (the) apparatus according to claim 1.  However, Gottschalk is silent regarding the apparatus comprising at least two attachment locations.

Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to duplicate the picking arm as taught by Gottschalk with reasonable expectation of picking up objects as originally intended.
With regards to claim 16, Gottschalk teaches (the) apparatus according to claim 15, comprising three attachment points (see duplication of picking arm of claim 15).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk (DE 4411826 C1; see machine translation) in view of Heidlmayer et al. (US Patent 8,555,760; hereinafter Heidlmayer).
With regards to claim 14, Gottschalk teaches (the) apparatus according to claim 1.  However, Gottschalk is silent regarding the apparatus further comprising a knife for splitting said garment from said attachment location at said pallet.  
Heidlmayer teaches an apparatus for detaching a workpiece (abstract) comprising a knife for splitting said textile from said attachment location (col. 6, line 48 to col. 7, line 22).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the knife as taught by Heidlmayer to the apparatus as taught by Gottschalk with reasonable expectation of lifting the surface (col. 6, line 48 to col. 7, line 22) as originally intended.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853